 1 DAVID T. BROWN, ESQ.
   Nevada Bar No. 006914
 2 BROWN BROWN & PREMSRIRUT
   520 South Fourth Street
 3 Las Vegas, Nevada 89101
   Phone: (702) 384-5563
 4 Fax: (702) 385-1023
   Attorney for Defendant
 5
 6                                UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA
 8 UNITED STATES OF AMERICA,                   )
                                               )
 9                     Plaintiff,              )
                                               )                   2:20-CR-00298-APG-EJY
10   vs.                                       )
                                               )
11   LEILANI BLANCO,                           )
                                               )
12                     Defendants.             )
     __________________________________________)
13
14                          STIPULATION TO CONTINUE SENTENCING
                                         (First Request)
15
            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
16
     Acting United States Attorney, and Kimberly A. Sokolich, Assistant United States Attorney,
17
     counsel for the United States of America, and David T. Brown, counsel for defendant, that the
18
     instant stipulation be SEALED and that sentencing, currently scheduled for June 29, 2021, be
19
     continued at least ninety (90) days, and that it be set for a date and time convenient to the court.
20
     This Stipulation is entered into for the following reasons:
21
            1.      Ms. Blanco is currently cooperating with the Governments of the United States
22
     and Canada.
23
            2.      Ms. Blanco is scheduled to testify as a witness in a Canadian prosecution in June
24
     and will provide further cooperation to the Government in the United States.
25
            3.      The full extent of Ms. Blanco’s cooperation will not be known until after
26
     trial or resolution of the cases in Canada and the United States.
27
            4.      The undersigned has spoken to Ms. Blanco and she has no objection to this
28
     request for a continuance.
 1   5.     The additional time requested herein is not sought for purposes of delay.
 2   DATED this 1st day of June, 2021.
 3
                                          David Brown /s/
 4
                                          _______________________________
 5                                         DAVID T. BROWN, ESQ.
                                           Counsel for Defendant
 6
 7                                        Kimberly Sokolich /s/
 8                                        ____________________________
                                          KIMBERLY A. SOKOLICH, ESQ.
 9                                        United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
 1 DAVID T. BROWN, ESQ.
   Nevada Bar No. 006914
 2 BROWN, BROWN & PREMSRIRUT
   520 South Fourth Street
 3 Las Vegas, Nevada 89101
   Phone: (702) 384-5563
 4 Fax: (702) 385-1023
   Attorney for Defendant
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
10 UNITED STATES OF AMERICA,             )
                                         )
11                     Plaintiff,        )                 2:20-CR-00298-APG-EJY
                                         )
12   vs.                                 )
                                         )                 FINDINGS OF FACT, CONCLUSIONS
13   LEILANI BLANCO,                     )                 OF LAW, AND ORDER
                                         )
14                     Defendants.       )
     ____________________________________)
15
16
                                           FINDINGS OF FACT
17
            Based on the pending Stipulation of counsel, and good cause appearing therefore, the
18
     Court finds that:
19
            1.      Ms. Blanco is currently cooperating with the Governments of the United States
20
     and Canada.
21
            2.      Ms. Blanco is scheduled to testify as a witness in a Canadian prosecution in June
22
     and will provide further cooperation to the Government in the United States.
23
            3.      The full extent of Ms. Blanco’s cooperation will not be known until after
24
     trial or resolution of the cases in Canada and the United States.
25
            4.      The undersigned has spoken to Ms. Blanco and she has no objection to this
26
     request for a continuance.
27
28

                                                      3
 1         5.      The additional time requested herein is not sought for purposes of delay.
 2                                      CONCLUSION OF LAW
 3         The ends of justice served by granting said continuance outweigh the best interest of the
 4 public and the defendant in a speedy trial, since the failure to grant said continuance would be
 5 likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the
 6 opportunity within which to be able to effectively and thoroughly prepare for trial, taking into
 7 account the exercise of due diligence.
 8         IT IS THEREFORE ORDERED that the Stipulation be filed UNDER SEAL.
 9         IT IS FURTHER ORDERED that the Tuesday, June 29, 2021, sentencing be
                              October 6
10 vacated and continued to _____________________,                        9:00 __.m.,
                                                   2021, at the hour of _____   a     in
               6C
11 Courtroom #____.
12
                       2nd day of June, 2021.
           DATED this ____
13
                                                  _______________________________
14                                                United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     4
 1                               CERTIFICATE OF SERVICE
 2           The undersigned certifies that on the 1st day of June 2021, the STIPULATION TO
 3 CONTINUE SENTENCING was electronically served upon all attorneys of record in this
 4 matter.
 5           David Brown /s/
 6 BY:       _____________________________
             David T. Brown
 7           Nevada Bar No. 6914
             520 S. Fourth Street
 8           Las Vegas, Nevada 89101
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  5
